Proceeding pursuant to Executive Law § 298 to review a determination of the New York State Division of Human Rights, dated January 11, 1984, which dismissed the petition as untimely.
Determination confirmed and proceeding dismissed, without costs or disbursements.
Petitioner’s cause of action accrued on December 22, 1981 when she was discharged (Britt v State Human Rights Appeal Bd., 67 AD2d 718, lv denied 47 NY2d 709; Matter of Queens-borough Community Coll, v State Human Rights Appeal Bd., 49 AD2d 766, affd 41 NY2d 926). Her complaint, filed on December 30, 1982, was properly dismissed as it was not filed within one year after the alleged discriminatory practice occurred (Executive Law § 297 [5]; Board of Educ. v New York State Div. of Human Rights [Curto], 44 NY2d 902; Britt v State Human Rights Appeal Bd., supra; Matter of Queensborough Community Coll. v State Human Rights Appeal Bd., supra). Mollen, P. J., Mangano, O’Connor and Weinstein, JJ., concur.